Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Annual Report of Revolutions Medical Corporation (the “Company”), on Form 10-K/A for the fiscal year endedDecember 31, 2012, as filed with the U.S. Securities and Exchange Commission on the date hereof, I, Rondald L. Wheet, Principal Executive Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: Such Annual Report on Form 10-K/A for the year ended December 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in such Annual Report on Form 10-K/A for the year ended December 31, 2012, fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 8,2013 By: /s/ Rondald L. Wheet Rondald L. Wheet Principal Executive Officer Revolutions Medical Corporation
